Crawford, Justice,
concurring:
I fully concur with the majority of the court in its judgment, so far as it adjudges that the complainant here is not precluded from her right of application for homestead, and in the property specified, if as is alleged, the present holders bought under notice of the pendency of the husband’s application therefor. But I cannot recognize any power in a court of chancery to entertain original jurisdiction in matters of setting apart a homestead. That power is lodged elsewhere, and I think, for this complai*286nant, is full and complete. Besides, courts of chancery have been continuously enlarging their powers until, in the language of a distinguished English judge, long ago expressed, they have eaten out the very heart of the common law. For myself, therefore, I am for limiting these powers strictly to “the correction of that wherein the law —by reason of its universality — is deficient.” Especially should this be so when it is remembered that equity originated in and continues to be nothing more ncr less than bench legislation.